COLES, BALDWIN, KAISER, & CREAGER LLC ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR e FAIRFIELD, CONNECTICUT O6824

TELEPHONE: 203-319-0800 e FACSIMILE: 203-319-1210 e EMAIL: MAIL@CBKLAW.NET

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

STEPHEN BONACCI

Plaintiff
-Vq-

GARTNER, INC.

Defendant

COMPLAINT
The Plaintiff, Stephen Bonacci, by and through his undersigned
counsel, and for his Complaint in causes of action, hereby states as
follows:
PARTIES
1. The Plaintiff, Stephen Bonacci, is a resident of the State
of New York who was, at all times relevant to this matter, engaged by
his employer, and the Defendant herein, located within the State of
Connecticut. Mr. Bonacci worked remotely for the Defendant, reported to
Supervisors located in Connecticut and reported his activities and
matters surrounding the performance of his duties to the Defendant
located in Connecticut.
2. The Defendant, Gartner, Inc. (“Gartner”) is a Delaware
Corporation, authorized to conduct business in and within the State of
Connecticut with its principal place of business located in Stamford,

Connecticut.

 
COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR e FAIRFIELD, CONNECTICUT 06824.

TELEPHONE: 203-319-0800 e FACSIMILE: 203-319-1210 8 EMAIL: MAIL@CBKLAW.NET

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 2 of 10

JURISDICTION AND VENUE

 

3. This Court has original subject matter jurisdiction of this
case under 28 U.S.C. $§1331 and 1341 and 42 U.S.C. §2000e-5, inasmuch as
the matters in controversy are brought pursuant to the Family Medical
Leave Act (“FMLA”), 29 U.S.C. § 2612, et seq.

4, This Court also has diversity jurisdiction over the parties
as there is complete diversity of citizenship between the parties as the
Plaintiff is a citizen of the State of New York and the Defendant is a
citizen of the State of Delaware which conducts business in, inter alia,
the state of Connecticut and the amount in controversy exceeds,
exclusive of costs and interest, the sum specified by 28 U.S.C. §1332.

5. This Court has supplemental jurisdiction of this case under
28 U.S. Code $1367 inasmuch as the Plaintiff asserts various State law
claims which relate to the same set of facts upon which his federal
claims in original subject-matter are based.

6. Venue is proper in the District of Connecticut because
events at issue took place within this District and the Defendant has

its corporate headquarters located within this District.

 

FACTS
7. On or about January 1, 2006, Mr. Bonacci was hired by
Gartner, Inc. (hereinafter the “Company”) in the role of Account
Executive.
8. On or about April 1, 2007, Mr. Bonacci was promoted to the

role of Senior Account Executive.

Page 2

 
ONE ELIOT PLACE THIRD FLOOR e FAIRFIELD, CONNECTICUT O6824

COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e

TELEPHONE: 203-319-0800 e FACSIMILE: 203-319-1210 e EMAIL: MAIL@CBKLAW.NET

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 3 of 10

9. Thereafter, and on or about June 1, 2010, Mr. Bonacci was
promoted to the role of Area Manager.

10. In 2013, Mr. Bonacci was promoted to the role of Area Vice
President and successfully worked for the Company in this capacity
thereafter.

11. During all times prior to communicating his intention and
need to exercise his right(s) under the Family and Medical Leave Act of
1993, as amended 29 U.S.C. 2601, et seq., (the “FMLA”) Mr. Bonacci: (a)
received positive performance reviews, (b) met all performance goals and
metrics required of him; and (c) regularly received positive feedback
from peers and management alike.

12. On or about September 26, 2018, and after previously
announcing the upcoming birth of his second child, Mr. Bonacci explained
to his supervisors that his family situation had changed with respect to
the childcare needs at home. Because of those family matters affecting
childcare, Mr. Bonacci explained that he was requesting FMLA leave
effective upon the birth of his child.

13. Upon making such request, Mr. Bonacci’s management
initially supported his request as well as his family’s needs and,
thereafter, respected his desire to take the time that Federal Law
allows to assist his wife as well as to welcome and care for his newly
born child.

14. Thereafter, however, Mr. Bonacci received various comments

and questions, as well as direct and indirect expressed concerns,

Page 3

 
COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR ® FAIRFIELD, CONNECTICUT 06824.

TELEPHONE: 203-319-0800 e FACSIMILE: 203-319-1210 ¢ EMAIL: MAIL@CBKLAW.NET

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 4 of 10

questioning his “commitment” to the Company rather than supporting his
commitment to his family.

15. The aforementioned comments escalated over time to include
direct comments and statements regarding the fact that Mr. Bonacci
elected to take FMLA ieave, and because he did not dedicate his focus on
Company needs but instead placed his focus on his family’s needs, he
would no longer be viewed as a committed team player. Mr. Bonacci was
discouraged from taking leave.

16. Thereafter, and upon his return from the Federally allowed,
encouraged and existing controlling law regarding his ability to take
time off from work to help with his family and his newborn child, senior
management commented to Mr. Bonacci and commented to others about him
(which has caused additional emotional distress, harm and damages), that
because he asserted his rights to take time off for his family under the
FMLA, he was no longer designated or identified as a “team player” and
that he was not going to remain on the sales team in his division.

17. In response, Mr. Bonacci raised the issue of taking
Federally permitted and encouraged leave, and that he was otherwise
always a successful team player and contributor to the success of his
division and the Company’s goals.

18. Despite his efforts to communicate with management about
his historical successes and ongoing ability to meet pre-FMLA request
performance metrics, Mr. Bonacci was given an ultimatum which included a

choice to search and find another position within Gartner or to be

Page 4

 
COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR ¢ FAIRFIELD, CONNECTICUT 06824

TELEPHONE: 203-319-0800 # FACSIMILE: 203-319-1210 e EMAIL: MAIL@CBKLAW.NET

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 5 of 10

placed on a performance improvement plan (a “PIP”) to meet aggressive
performance metrics never before created, announced or imposed. If
unsuccessful with either option, Mr. Bonacci was advised that he must
resign or he would be terminated - in which that termination came to
pass, effective as of April 1, 2019.

19, Thereafter, and in light of the fact that Mr. Bonacci
performed in a more than satisfactory manner prior to seeking FMLA
leave, and in light of the fact that the Company’s conduct and behavior
post-FMLA leave request in creating suddenly new performance metrics
under a PIP, his termination was squarely and clearly without
justification and in violation of applicable law.

20. Mr. Bonacci’s placement on a PIP and subsequent
termination, was and is directly and specifically related NOT to his
actual job performance but was instead related to his efforts to assert
and enjoy his rights afforded under the FMLA.

21. The Defendant’s actions in placing the Plaintiff on a PIP
and then asserting that he failed to meet the goals and objectives of
such PIP were intentional, malicious, and done-.in purposeful disregard

of the Plaintiff’s federally protected rights.

 

Count I
VIOLATION OF THE FAMILY MEDICAL LEAVE Act

 

Page 5

 
COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR ® FAIRFIELD, CONNECTICUT 06824

FACSIMILE: 203-319-1210 EMAIL: MAIL@CBKLAW.NET

TELEPHONE: 203-319-0800 e

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 6 of 10

22. The Plaintiff repeats and re-alleges Paragraphs 1 through
21 above as Paragraphs 1 through 21 of this First Count, as if fully set
forth herein.

23. At all times relevant hereto, the Defendant employed more
than 50 employees within a 75-mile radius of the Plaintiff’s place of
employment.

24, At all times relevant hereto, the Plaintiff worked over
1,250 hours for the Defendant in the 12 months preceding his need for
medical leave.

25. Plaintiff’s determination of the need to take family-
related medical leave was and is a qualifying basis for leave under the
FMLA.

26. The Plaintiff was an eligible employee under the FMLA, the
Plaintiff was a qualified employee and entitled to a leave under the
FMLA, and the Plaintiff gave notice for his need for leave under the
FMLA, for which he was eligible, as set forth above.

27. The Defendant protested Plaintiff’s taking leave.

28. The Defendant retaliated against the Plaintiff for taking
his federally protected right to family medical leave as provided for
under the FMLA, specifically §2612 (a) (1).

29. The conduct of the Company is in violation of Federal Law
as set forth in accordance with the FMLA and controlling common law

relating thereto.

Page 6

 
COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR e FAIRFIELD, CONNECTICUT 06824

TELEPHONE: 203-319-0800 e FACSIMILE: 203-319-1210 e EMAIL: MAIL@CBKLAW.NET

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 7 of 10

30. The Plaintiff was an eligible employee under the FMLA, the
Plaintiff was a qualified employee and entitled to leave under the FMLA,

and the Plaintiff gave notice for his need for leave under the FMLA, for

-which he was eligible, as set forth above.

31. The Plaintiff was retaliated against and subject to adverse
employment action for exercising and / or attempting to exercise his
rights under the FMLA.

32. As a result of the foregoing unlawful conduct of the
Defendant, Plaintiff has suffered and will continue to suffer, lost
wages and benefits, as well as other consequential losses and damages.

33. As a further result of the foregoing unlawful conduct of
the Defendant, the Plaintiff has incurred, and will incur, attorney’s

fees and costs.

 

Count II
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 

34, The Plaintiff repeats and realleges the allegations
contained in paragraphs 1-33 of Count One above as if fully and
separately set forth herein.

35. Upon. information and belief, the Defendant intentionally
determined, elected, and decided, to engage in actions, including, but
not limited to challenging Plaintiff’s loyalty to the Company, making

statements about Plaintiff not being a “team player” and asserting that

Page 7

 
COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR © FAIRFIELD, CONNECTICUT 06824

TELEPHONE: 203-319-0800 e FACSIMILE: 203-319-1210 EMAIL: MAIL@CBKLAW.NET

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 8 of 10

taking such leave will result in consequences to his position with the
Company.

36. Upon information and belief, the Defendant’s conduct was
intentional and malicious and done for the purpose of causing the
Plaintiff to give up, forego and otherwise abandon his Federally
protected rights to take family leave.

37. The Defendant’s conduct was intentional, reckless and/or in
deliberate disregard of the high degree of probability that emotional
distress would result to the Plaintiff.

38. As a result of Defendant’s actions and the consequences
caused by them, the Plaintiff, suffered severe humiliation, mental

anguish, and emotional and physical distress, and has suffered damages.

 

Count IIT
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

 

39, The Plaintiff repeats and realleges the allegations
contained in paragraphs 1-38 as if fully and separately set forth
herein.

40. Upon information and belief, the Defendant owed a duty of
care to Plaintiff not to engage in conduct that would be reasonably
likely to cause emotional distress to the Plaintiff.

41. Upon information and belief, the Defendant knew, or should

have known, that engaging in the conduct as aforesaid and perpetuating

Page 8

 
COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR e FAIRFIELD, CONNECTICUT 06824

EMAIL: MAIL@CBKLAW.NET

TELEPHONE: 203-319-0800 e FACSIMILE: 203-319-1210 ¢

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 9 of 10

and continuing to pursue the same, would cause severe and substantial
emotional distress to the Plaintiff.

42. Upon information and belief, the Defendant breached such
duty by pursuing, encouraging, allowing and facilitating such illegal,
inappropriate, vindictive and retaliatory actions without any valid
right or justification.

43. As a direct and proximate result of the Defendant’s
actions, the Plaintiff suffered damages.

44, As a result of the foregoing actions of the Company, Mr.
Bonacci: (a) lost his employment; (b) lost his ability to provide for
his family (including paying for the necessities of life); (c) has
suffered serious and consequential damages; and (d) has suffered serious
and substantial emotional upset, trauma and the fear and angst of his
inability to provide for the welfare and benefit of his wife and
children - including the newborn child about which his FMLA request was
made in the first instance.

45. As a result of the foregoing, Mr. Bonacci seeks

compensation for such damages.
WHEREFORE, for the above-stated reasons and for good and

just cause, the Plaintiff prays that this Honorable Court award the

following:

Page 9

 
COLES, BALDWIN, KAISER & CREAGER LLC, ATTORNEYS & COUNSELORS AT LAW e ONE ELIOT PLACE THIRD FLOOR ¢ FAIRFIELD, CONNECTICUT 06824.

TELEPHONE: 203-319-0800 * FACSIMILE: 203-319-1210 EMAIL: MAIL@CBKLAW.NET

 

 

Case 3:21-cv-00456-RNC Document1 Filed 04/01/21 Page 10 of 10

An award of Compensatory damages in an amount not less than
$190,000.00

An award of Punitive damages in accordance with applicable
law;

An award of Attorney Fees, Interest, and costs.

An award of any and all other items or classes of damage to
which Mr. Bonacci may be entitled to receive or recover
under controlling and applicable law.

Any other the relief as in law and equity which may
appertain.
Respectfully submitted,

STEPHEN BONACCI
Plaintiff

   

By:

Oné Eliot Place, Third Floor
Fairfield, CT 06824

Tel: (203) 319-0800

Fax: (203) 319-1210

Email: jkaiser@cbklaw.net
Federal Bar No. ct 23577

Page 10

 
